OFFICE   OF THE   ATTORNEY       GENERAL   OF TEXAS
                                          ’ AUSTIN
c-       c MAtaN
 mToRuIanmmAL                                            Fobruory 24, 1939
                                                                             *




                                                                                   .
                                                                                   *.




              _.                                                                       .. :

                                                           cc of the City of            :

         ,




                                                                                         :




                                                      cnnstruln: the ordinmtie's
                                                                 co hove oxszn-


                   Texs 3 thnf   rooc?n GS ~ollovar
                              s2Jopoxson, firm, corpomtion~ Or 5330-
                        'aiation o?erotin~, zmm,-,l~~, or conduotinc
                        cny hoteli restnurent, dining mr, sod5 nater
                         Sountain, liquor dispeneory, or nng ather
                                                                  :         ;

                                                                  1
                                                                  . .           8

                                            I

                                                                  I.




      ectnbl-Ish,m;r,t  nhoro i’oodor firin!:   of r;ny
      kin.: 1s oervoti   ox p.2ralZtoci. to bn z9ncd,
      or operatlnr: nny d*~iry, crcmcry, r:nct
      :inrkot ) n-mttolr , ine3tp?~kls:; plmt, b*ik-
      =Y, c:rndyf:m.0ry, c-::ucry, col;i otoroi;o,          ~
     pewln shollln:: crtnbllch-Dnt, vo :ctnble
     M rkot ( or tiny Potory or othe? pl.1~0
     nhore food is stored, pqcke:., grop:mcd, or
     uthcraize hnndleo in this ;itnte, sb..;ll        zcrk,
     srql.>y, or kmp in tbolr employ, in or                             .
     nbout cny 53lflplnoc, or iiollv3rmy ortl-
     010 of food thezfrros, nnjr parum lnfcated
     ulth or affected by nuy lnfecsloun or eon-
     ta.:lous   dlsonso, or :;orkor orploy 4ny
     poroon to rrork in or nbout any o-id place,
     ;r 2cllv::r nny nrticlc or fmd l!lorcfrozI,
     vho nt thb tlzo .of 5.15 0:.;9oy:.qth:bd not                       1;:
                                                                            i’


     in his powcmlon        n corti?loota 311:rred    by
     a le:;rlly lloomcd phyolcian roslding in ihe
     county nhoro acid pernon is to be ezployod,
     or lr; s~ployod, attestins the feet thnt the                           ;..
     benrcr hcd been exnnlncd by cuch phyclclcn                             :
     althin one zcolc prior to the tixe of e.qloy-~                         i.~
                                                                            ,:

     siont, md thnt such er?.~lln.-.tic~      dlocloso the                   :      ..

     f5ct that such ~-roc~ to 113mnloyed ms              .
     froo from cny lnfeotiqa          or com?-r+oun dls-                        :I
     0030, or fctl toi Institute end h3vo rmde.                                 1’

     nodim      oxnmtnntlons of ell      3uch ex~ploysee.
     nt lntervnls of tlze not eroe3Wig sir (6)
     tenths MU; 5ftnr:such ox~?&wtlons proqtly
     dlschaqe from their s:sploy:.;eut        in or obout
     any mid place my mu1 nll5orsons found to
     be lnfeotcd v!ith,or offooted by any lnfeotl-
     ou3 or cont@ou5        dtnsa:<e."

                ::ehevc 51~0 exmined the provisions of Ar-                          ‘.
ticle 7343 of'our Pen31 Code, :~rhicb13 ibe Stnte        Burber
L-i?,
   .    ‘This   net  rac,ulros G. lmrbcr to 3rmant ‘to the
Bonrd c health certlflcaso upm :~pglicntlon for c li- ”
cewe.     The llccn3n thu5 obtnined 13 vnlid for one
your. :;edo not think the 1lcc:me cculfibe oonstmed.
to bn a haclth oertlflosto. So far 213 itoosn detor-
aIne tho heslth oortiflcoto 15 kopt by thb BOOrd.
;;s~SVO   found     no provgslon in Artlole 734a'of our




                         !
Gr.   i<.J. Dortex, lebruor;r 24, 1939, page 3



Pcnnl Codo thnt reculros n barber to retain, oxhlblt
or lievc R haclth certlflccco for impcotion.

          .‘!e.
              do not   think that the   ordinance ,ns
arltton, opplioe to    bcrboro for in   our oplnlon bwbere
era not reqircd by     lea to lmr? or   oxhlbit Q hcclth
certlfloote for um     in the cltp.of   Xdlond.

           It ia,  thoroforc, the opinion of this Iio-
psrtnont that the ordinance cubalictod to us docc not
roqulre bnrbcre to un~lcrgo n Aomozann blood tact in
ortier to be permitted to work in the city of Zldlcnd,
Texas.            :
                                                                     !
                                  Your8 very truly


                                                                         ,’

                                                                         :.
                                            blorrle Hodgee

                                                                         j.
                                                                              ~.

                                                                         2.
                                                                         .:
                                                             .   .




                                                                         ..I




                                                 .